*403
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Wendi S. Ward, failed to timely file and pay individual state and federal tax returns and state sales tax returns, although taxes were due and payable, for a number of years; and
WHEREAS, the Director and respondent have entered into a stipulation wherein respondent waives her rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition and wherein they jointly recommend a 60-day suspension pursuant to Rule 15, with the reinstatement hearing provided for in Rule 18(a) through (d) waived and with any reinstatement conditioned on respondent making arrangements satisfactory to the Minnesota Department of Revenue and the federal Internal Revenue Service for payment of all unpaid taxes, providing the Director with copies of the payment agreements, compliance with Rule 26, payment of $750 in costs pursuant to Rule 24(a), and that at least 15 days prior to the expiration of the suspension period, respondent files an affidavit with the Clerk of Appellate Courts and the Director’s office establishing that she is current with Continuing Legal Education requirements, has fully complied with Rules 24 and 26 and, further, that upon reinstatement respondent be placed on 2 years’ supervised probation the terms of which shall include requirements that respondent timely file all required state and federal tax returns, including individual and sales tax returns, and timely pay taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of required returns, her compliance with filing and payment requirements, including copies of the required returns or copies of any applications for filing extensions and proof of approval of such extensions. Respondent shall provide to the Director’s office upon request authorizations for release of information from the state and federal tax authorities to verify compliance. It was also agreed that respondent be required to successfully complete the professional responsibility portion of the state bar examination within 1 year of the date of this order; and
WHEREAS, this court has independently reviewed the record and agrees that the recommended discipline is appropriate based on the agreed-to disciplinary violations;
IT IS HEREBY ORDERED that Wendi S. Ward is suspended for 60 days, with any reinstatement conditioned upon compliance with the requirements set out above and, further, that upon reinstatement, she will be on 2 years’ supervised probation on terms that include those set out above.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice